

     EXHIBIT 10.30
BOB EVANS FARMS, INC.
AMENDED AND RESTATED 2010 EQUITY AND CASH INCENTIVE PLAN
PERFORMANCE SHARE, RESTRICTED STOCK UNIT AND
DIVIDEND EQUIVALENT RIGHT AWARD
PERFORMANCE PERIOD FY2017-2019 (4/29/2016 through 4/28/2019)
Grant Date: June 23, 2016


Bob Evans Farms, Inc. (the “Company”) hereby grants the Participant an Other
Stock-Based Award consisting of one or more of the following: (a) performance
shares (“PSUs”); (b) restricted stock units (“RSUs”); and (c) related dividend
equivalent rights (“DERs”); subject to the terms and conditions described in the
Amended and Restated Bob Evans Farms, Inc. 2010 Equity and Cash Incentive Plan
(the “Plan”) and this Award (“Award”). Except as otherwise defined herein,
capitalized terms used in this Award have the respective meanings set forth in
the Plan.
1.
Grant of Performance Shares.



(a)
Grant. The Company hereby grants you the target number of “PSUs” specified on
Appendix A, subject to the terms and conditions of the Plan and this Award. This
“target” number of shares is computed by multiplying your annual base salary by
the target award percentage for your position, and then dividing that by the
closing stock price of the Company’s common stock (“Common Stock”) on the grant
date multiplied by the Monte Carlo valuation factor established for this grant.

(b)
Peer Group. S&P Small Cap 600 Index (“Index”) component companies within the
Index at the start of the three-year period that remain publicly traded
companies at the end of the three-year Performance Period.

(c)
Performance Measure. The number of PSUs awarded at the end of the three-year
Performance Period will vary depending on the degree to which performance, which
is measured by the relative Total Shareholder Return, meets the predetermined
three-year performance goal, as compared to the Index over the same three-year
period. “Total Shareholder Return” is defined as the change in share price
(based on the average closing common stock price for the twenty trading day
period immediately before the first day of the Performance Period compared to
those for the twenty trading day period before and including the last day of the
Performance Period) plus the reinvested dividends, over the performance period.
The Performance Goals for determining the number of PSUs awarded are as follows:



Performance Category
Threshold
Target
Maximum
Performance Level
35th Percentile Ranking
50th Percentile Ranking
75th Percentile Ranking



(c)
Determination of PSUs Earned. At the target levels, 100% of the PSUs will be
earned. At the threshold levels 50% of the PSUs will be earned. Below the
threshold levels of performance, no PSUs are earned. At the maximum levels or
more, 150% of the PSUs will be earned. Performance between minimum and target,
and between target and maximum, will earn PSUs on a pro-rated basis between 50%
and 100%, and 100% and 150%, respectively.




--------------------------------------------------------------------------------

1 | Page



--------------------------------------------------------------------------------




The amount earned will be calculated according to the following:
 
 
 
 
 
Percent of
 
Performance
=
Target
X
Target
 
Shares Awarded
 
PSUs
 
PSUs Earned

        
(d)
Disability or Death. If during the Performance Period you have a Termination of
Service by reason of Disability or death, and you have been employed for at
least 18 months and one day after the Performance Period Start Date, then the
number of PSUs earned (based on performance as of the end of the Performance
Period) will be prorated to reflect the portion of the Performance Period during
which you remained employed by the Company. Such prorated portion shall equal
the number of PSUs that you would otherwise have earned, multiplied by a
fraction equal to the number of full months of the Performance Period completed
as of your Termination of Service, divided by the number of months in the
Performance Period. Any PSUs earned following your Termination of Service by
reason of Disability or death pursuant to this subsection shall be paid at the
same time PSUs are paid to other Participants.

(e)
Retirement. If during the Performance Period you have a Termination of Service
by reason of Retirement (as defined in the Plan), and you have been employed for
at least 18 months and one day after the Performance Period Start Date, then the
number of PSUs earned (based on performance as of the end of the Performance
Period) will be prorated to reflect the portion of the Performance Period during
which you remained employed by the Company. Such prorated portion shall equal
the number of PSUs that you would otherwise have earned, multiplied by a
fraction equal to the number of full months of the Performance Period completed
as of your Termination of Service, divided by the number of months in the
Performance Period. Any PSUs earned following your Termination of Service by
reason of Retirement pursuant to this subsection shall be paid at the same time
PSUs are paid to other Participants.

(f)
Involuntary Termination of Service. If during the Performance Period you have an
involuntary (as determined by the Committee) Termination of Service not for
Cause, and you have been employed for at least 18 months and one day after the
Performance Period Start Date, then the number of PSUs earned (based on
performance as of the end of the Performance Period) will be prorated to reflect
the portion of the Performance Period during which you remained employed by the
Company. Such prorated portion shall equal the number of PSUs that you would
otherwise have earned, multiplied by a fraction equal to the number of full
months of the Performance Period completed as of your Termination of Service,
divided by the number of months in the Performance Period. Any PSUs earned
following your Termination of Service by reason of termination not for Cause
pursuant to this subsection shall be paid at the same time PSUs are paid to
other Participants.

(g)
Other Termination of Service. If during the Performance Period you have a
Termination of Service by voluntary quitting, resigning or retiring (i.e.,
leaving to retire but not as Retirement is defined in the Plan), or if you are
terminated for Cause, or if you have a Termination of Service for any other
reason other than as set forth in Section 1(d) or (e) above or Section 1(h)
below, as determined by the Committee, then all of your PSUs and DER’s shall be
forfeited.

(h)
Settlement of Earned PSUs. At the end of the Performance Period actual
performance for the entire Performance Period shall be reviewed, and the amount
of the earned Award shall be determined based on this performance and
communicated to you. The Company shall transfer to you one share of Common Stock
for each PSU earned at that time, net of any applicable tax withholding
requirements in accordance with Section 8(b) below. PSUs payable under this
Award are intended




--------------------------------------------------------------------------------

2 | Page



--------------------------------------------------------------------------------




to be exempt from Internal Revenue Code Section 409A under the exemption for
short-term deferrals. Accordingly, PSUs will be settled in Common Stock no later
than the 15th day of the third month following the end of the fiscal year of the
Company (or if later the calendar year) in which the PSUs are earned.
(i)
Settlement following a Change In Control. Notwithstanding any provision of this
Award to the contrary, if there is a Change in Control during the Performance
Period, then Article XII of the Plan will apply to any unvested portion of the
Award.

2.    Time Based Restricted Stock Units.
(a)
Grant. The Company hereby grants you the number of RSUs specified on Appendix A,
subject to the terms and conditions of the Plan and this Award.

(b)
Restricted Stock Unit Account. The Company will maintain an account (the
“Account”) on its books in your name to reflect the number of RSUs awarded to
you. The Account is for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company’s general assets with respect to
such Account.

(c)
Restricted Period. The period prior to the vesting date with respect each RSU is
referred to as the “Restricted Period.” Subject to the provisions of the Plan
and this Award, unless vested or forfeited earlier as described in this Award,
as applicable, your RSUs will become vested and be settled pro rata, one third
as of the first, second and third anniversary dates of the Grant Date.

(d)
Disability or Death. If during the Restricted Period you have a Termination of
Service by reason of Disability or death, then any unvested RSUs will
immediately vest on your termination date.

(e)
Retirement. If you have a Termination of Service by reason of Retirement (as
defined in the Plan), then you shall thereupon forfeit any RSUs that are still
in a Restricted Period on your termination date.

(f)
Involuntary Termination of Service. If during the Restricted Period you have a
Termination of Service by reason of an involuntary (as determined by the
Committee) Termination of Service not for Cause, then you shall thereupon
forfeit any RSUs that are still in a Restricted Period on your termination date.

(g) Other Termination of Service. If during the Restricted Period you have a
Termination of Service by reason of voluntary quitting, resigning or retiring
(i.e., leaving to retire but not as Retirement is defined in the Plan), or if
you are terminated for Cause, or if you have a Termination of Service for any
reason, as determined by the Committee, then you shall thereupon forfeit any
RSUs that are still in a Restricted Period on your termination date.
(h)    Settlement of Vested RSUs. As promptly as practicable after the
applicable Vesting Date, whether occurring upon your Separation from Service or
otherwise, but in no event later than 75 days after the Vesting Date, the
Company shall transfer to you one share of Common Stock for each RSU becoming
vested at such time, net of any applicable tax withholding requirements in
accordance with Section 8(b) below; provided, however, that, if you are a
Specified Employee at the time of Separation from Service, then to the extent
your RSUs are deferred compensation subject to Section 409A of the Code,
settlement of which is triggered by your Separation from Service (other than for
death), payment shall not be made until the date which is six months after your
Separation from Service. Fractional shares shall be settled in cash at the same
time as your shares of Common Stock are delivered.



--------------------------------------------------------------------------------

3 | Page



--------------------------------------------------------------------------------




(i)
Settlement Following Change in Control. Notwithstanding any provision of this
Award to the contrary, if there is a Change in Control during the Performance
Period, then Article XII of the Plan will apply to any unvested portion of the
Award.

3.
Related DERs.

(a)
Each PSU and RSU entitles the Participant to receive one DER on the date the PSU
or RSU is settled, as described herein. Each DER entitles the Participant to be
credited with all of the cash dividends that are or would be payable with
respect to the Share represented by the PSU or RSU to which the DER relates.
Accumulated dividends credited pursuant to this Award shall be payable in cash,
without interest, at such time as the PSU or RSU to which the DER relates is
settled pursuant to this Award.

(b)
If dividends are paid in the form of shares of Common Stock rather than cash,
then your Account will be credited with one additional PSU or RSU, as
applicable, for each share of Common Stock that would have been received as a
dividend had your outstanding PSUs or RSUs been shares of Common Stock which
additional PSU or RSU shall be payable, at such time as the PSU or RSU to which
the DER relates is settled pursuant to this Award.

(c)
In the event that a PSU or RSU is forfeited pursuant to this Award, the related
DER shall also be forfeited and the Participant shall have no right to payment
of any accumulated dividend amounts or shares.

4.
Transfer Restrictions. Until a PSU, RSU or DER becomes vested the PSU, RSU or
DER may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, except by will or the laws of descent and distribution. However,
as described in Section 8(a), the Participant may designate a beneficiary to
receive any Shares to be settled after the Participant dies.

5.
Award Subject to Recoupment Policy. If the Participant is an “executive officer”
of the Company as defined in Rule 3b-7 under the Securities Exchange Act of
1934, then this Award is subject to the Bob Evans Farms, Inc. Executive
Compensation Recoupment Policy (“Recoupment Policy”). The Award, or any amount
traceable to the Award, shall be subject to the recoupment obligations described
in the Recoupment Policy.

6.
Award Subject to Non-Competition and Confidentiality Policy. If the Participant
is an officer of the Company or an officer of a Company subsidiary on the date
of receipt of this Award, then receipt of this Award is also subject to the Bob
Evans Farms, Inc. non-competition and confidentiality policy and the
Participant’s adherence to said policy.

7.
Restrictive Covenants. Unless the Committee otherwise agrees in writing, any
outstanding unvested PSUs, RSUs, or accruals related to the DERs under this
Award will be forfeited if the Participant:

(a)
Serves (or agrees to serve) as an officer, director, manager, consultant or
employee of any proprietorship, partnership, corporation or limited liability
company or become the owner of a business or a member of a partnership or
limited liability company that competes with any portion of the Company or an
Affiliate’s business or renders any service to entities that compete with any
portion of the Company or an Affiliate’s business;

(b)
Refuses or fails to consult with, supply information to, or otherwise cooperate
with, the Company or any Affiliate after having been requested to do so; or

(c)
Deliberately engages in any action that the Committee concludes could harm the
Company or any Affiliate.




--------------------------------------------------------------------------------

4 | Page



--------------------------------------------------------------------------------




8.
Other Terms and Conditions:

(a)
Beneficiary Designation. The Participant may name a beneficiary or beneficiaries
to receive any cash or Shares to be paid or settled after the Participant’s
death by completing a Beneficiary Designation Form in the form and manner
required by the Committee and communicated in writing to the Participant. The
Beneficiary Designation Form does not need to be completed now and is not
required to be completed as a condition of receiving this Award. However, if the
Participant dies without completing a Beneficiary Designation Form or if the
designation is ineffective for any reason, the Participant’s beneficiary will be
the Participant’s surviving spouse or, if the Participant does not have a
surviving spouse, the Participant’s estate.

(b)
Tax Withholding. The Company or an Affiliate, as applicable, shall have the
power and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to this Award. To the extent permitted by the Committee, in its sole discretion,
this amount may be: (i) withheld from other amounts due to the Participant, (ii)
withheld from the value of any Award being settled or any Shares transferred in
connection with the exercise or settlement of an Award, (iii) withheld from the
vested portion of any Award (including shares transferable thereunder), whether
or not being exercised or settled at the time the taxable event arises, or (iv)
collected directly from the Participant. Subject to the approval of the
Committee, the Participant may elect to satisfy the withholding requirement, in
whole or in part, by having the Company or an Affiliate, as applicable, withhold
shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction;
provided that such Shares would otherwise be distributable to the Participant at
the time of the withholding if such Shares are not otherwise distributable at
the time of the withholding, provided that the Participant has a vested right to
distribution of such Shares at such time. All such elections shall be
irrevocable and made in writing or per an online or web based system used by the
Company, and shall be subject to any terms and conditions that the Committee, in
its sole discretion, deems appropriate.

(c)
Governing Law. This Award will be construed in accordance with and governed by
the laws (other than laws governing conflicts of laws) of the State of Ohio
except to the extent that the Delaware General Corporation Law is mandatorily
applicable.

(d)
Other Agreements. This Award will be subject to the terms of any other written
agreements between the Participant and the Company to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award.

(e)
Award Subject to the Plan. This Award is subject to the terms and conditions
described in this Award and the Plan, which is incorporated by reference into
and made a part of this Award. The Plan as it may be amended from time to time
is incorporated into this Award by this reference. In the event of a conflict
between the terms of the Plan and the terms of this Award, the terms of the Plan
will govern. The Committee has the sole responsibility of interpreting the Plan
and this Award, and its determination of the meaning of any provision in the
Plan or this Award shall be binding on the participant. Unless otherwise stated
herein, no amendments or modifications to this Agreement may be made without the
express approval of the Committee and the Participant. Capitalized terms that
are not defined in this Award have the same meaning as in the Plan.




--------------------------------------------------------------------------------

5 | Page



--------------------------------------------------------------------------------




(f)
No Rights as Shareholder. You have no rights as a shareholder of the Company
with respect to the PSUs, RSUs or DERs until such time as the Common Stock
issued in settlement has been recorded in your name in book entry form. Until
that time, you shall not have any shareholder rights.

(g)
Rejection. The Participant may reject this Award and forfeit the Award by
notifying the Company or its designee, in the manner prescribed by the Company
and communicated to the Participant, within 30 days after the Grant Date. If
this Award is rejected pursuant to this Section 8(g), the PSUs, RSUs and DERs
evidenced by this Award shall be forfeited, and neither the Participant nor the
Participant’s heirs, executors, administrators and successors shall have any
rights with respect thereto.


























--------------------------------------------------------------------------------

6 | Page



--------------------------------------------------------------------------------






APPENDIX A
1.
Name of Participant:        NAME



2.
Grant Date: June 23, 2016 (the “Grant Date”)



3.
PSU Performance Period: Fiscal Year 2017 to 2019 (4/29/2016 through 4/28/2019)



4.
Performance Shares (PSUs): __________



5.
Restricted Stock Units (RSUs): ___________



6.
RSU Vesting Schedule:

1.
First one-third vests June 23, 2017

2.
Second one-third vests June 23, 2018

3.
Final one-third vests June 23, 2019






































































--------------------------------------------------------------------------------

7 | Page

